 130DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Catholic University of AmericaandLaw FacultyBargaining Committee,Petitioner.Case 5-RC-8063July 31, 1973SUPPLEMENTAL DECISION AND ORDERDIRECTING REGIONAL DIRECTOR TOCOUNT BALLOTSBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND PENELLOPursuant to a Decision and Direction of Electionissued February 20, 1973,' as clarified by a Decisionand Order Clarifying Decision and Direction of Elec-tion issued March 23, 1973,2 we ordered,inter alia,that an election be conducted in the following unit:All full-time and regular part-time members ofthe faculty at the Columbus School of Law of theCatholic University of America, including thehead librarian, assistant dean and associate dean,but excluding administrative and all other em-ployees and supervisors as defined by the Act.Thereafter, upon further consideration of the mat-ter, the Board decided,sua sponte,to reconsider theappropriateness of including part-time faculty mem-bers, as a class, in bargaining units which are other-wisecomposed exclusively of full-time facultymembers. Accordingly, on March 30, 1973, the Boardissued an Order Staying Direction of Election andGranting Request for Oral Argument in which thePetitioner's request for oral argument, insofar as itrelated to the unit inclusion of part-time faculty mem-bers, was granted and the Direction of Election previ-ously issued 3 was stayed pending oral argument.Upon a timely motion for reconsideration filed bythe Petitioner, the Board, on April 10, 1973, issued anOrder Granting Motion for Reconsideration and Res-cinding Order Staying Direction of Election whereinthat portion of the March 30, 1973, order whichstayed the Direction of Election was rescinded, and itwas ordered,inter alia,that the election be conductedin accordance with the following instructions:(1)The names of all voters who are either ad-mittedly or arguably regular part-time facultymembers shall be so designated on the list ofeligible voters supplied by the Employer for pur-poses of conducting the election;(2)The ballots of all voters who have beendesignated as regular part-time faculty memberspursuant to paragraph (1) above shall be chal-lenged by the Board agent conducting the elec-201 NLRB No 1452202NLRBNo I11'202 NLRB No I 1 Ition on the ground that they are regular part-timefaculty members;(3)All ballots, both challenged and unchal-lenged, shall be impounded pending the Board'sdetermination of the voting eligibility of regularpart-time faculty members;(4) Should the Board subsequently determinethat none of the regular part-time faculty mem-bers are eligible to vote, the challenges to theirballots shall be sustained and the results of theelection determined by counting the ballots castby the full-time faculty members only. Shouldthe Board subsequently determine that some orall of the regular part-time faculty members areeligible to vote, the challenges to their ballotsshall be overruled, their ballots opened and com-mingled with the ballots cast by the full-time fa-cultymembers, and the results of the electiondetermined by counting the commingled ballots 4Pursuant to a notice of hearing,' the Board heardoral argument in this and related cases on April 30,1973, with regard to the unit inclusion of part-timefaculty members.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, includ-ing oral argument, and for the reasons fully stated inNew York University,205 NLRB No. 16, we haveconcluded that part-time faculty members do notshare a community of interest with full-time facultymembers and, therefore, should not be included in thesame bargaining unit.Accordingly, we find the following unit to be ap-propriate for purposes of collective bargaining:All full-time members of the faculty at the Co-lumbus School of Law of the Catholic Universityof America, including the head librarian,assis-tant dean and associate dean, but excluding ad-ministrativeand all other employees andsupervisors as defined by the Act.Having been administratively advised thatan elec-tion was conducted on April 25, 1973, in a unit whichincluded both full-time and part-time faculty mem-bers.IT IS HEREBY ORDERED that, in accordance with theprocedures established in paragraph (4) of the Board'sApril 10, 1973, Order Granting Motion for Reconsid-eration and Rescinding Order Staying Direction ofElection, quoted above, the challenges to the ballotscast by the part-time faculty members be sustained.Petitioner'smotion for amendment of election procedures was denied onApril 18, 19735 Issued on April 18, 1973, and corrected on April 19, 1973.205 NLRB No. 19 CATHOLIC UNIVERSITY OF AMERICA131IT IS FURTHERORDERED that,as part of the investiga-included in the said redefinedunitand, thereafter,tion to ascertaina representative for purposes of col-prepare andcauseto be served on the parties a tallylectivebargainingamong certain employeesof ballots upon the basis of which he shall issue theemployed by the Catholic University of America inappropriate certification.'the redefinedunitset forth above, the Regional Direc-tor forRegion5 shall, within 10 days from the date6 For the reasonsgivenin hisdissentingopinion inNewYork University,of this direction, count the ballots of all employeessupra,Chairman Millerdissents and would includeboth the part-time andfull-time faculty members in a single bargaining unit